Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered December 16, 2005, revoking a sentence of probation previously imposed by the same court, upon his admission, and sentencing him to a period of imprisonment upon his prior conviction of aggravated unlicensed operation of a motor vehicle in the first degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Co vello, J.P., Angiolillo, Leventhal and Roman, JJ, concur.